DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title of the Invention

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a).
	
Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
YI, page 5 line 28
YII, page 5 line 30
23I, page 6 line 10
23II, page 6 line 10
23IB, page 6 line 20
23IIB, page 6 line 20
3II , page 6 line 26
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
22a, fig. 1
22b, fig. 1
3IIA, fig. 1
3IIB, fig. 1
27, fig. 7
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “29A” has been used to designate both arms, 29A and 29B, in figure 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because in figure 7, 3IIA (used to label the front wheel) should be replaced with 3IB, to align with the naming convention using in the specification and other drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities: 
page 8 line 15 reads “29A e 29B” and should read “29A and 29B” 
Appropriate correction is required.

Claim Objections

Claims 2-9 are objected to because of the following informalities:  The preamble of each claim reads “A mower” and should read “The radio-controlled mower”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase "one or more side cutting units" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "one or more"), thereby rendering the scope of the claim(s) unascertainable. There is no disclosure of an embodiment with only one side cutting unit. Additionally, claim 3 recites “each side cutting unit” which implies more than one. Replacing the phrase in claim 1 “with at least one side cutting unit” would be acceptable. See MPEP § 2173.05(d).

Claim 7 recites the limitation "both the side cutting units" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim; the claims have not established that there are two side cutting units. The claim is suggested to read “each side cutting unit” instead. 

Regarding claim 8, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).





Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scarborough (US 5035107 A).

Regarding claim 1, Scarborough discloses a radio-controlled** mower comprising a frame (110), a motor unit (100), rolling bodies configured to move said frame on an area of ground (see Fig. 8-9, wheels are shown), a central cutting unit (housing 12 with primary blade 14), and one or more side cutting units (auxiliary trimming attachment apparatus 26); wherein said frame and each side cutting unit are mutually movable (see abstract: As a fence post or the like adjacent the primary mower is encountered by the trimming attachment assembly, the trimming attachment assembly is pushed rearwardly by the obstruction and swings into the mowed path of the primary mower, during which process the grass near the fence post is cut).
**Please note, the recitation “radio-controlled” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Regarding claim 2, Scarborough discloses the mower according to claim 1, wherein each cutting unit comprises a cutting head (28), wherein each cutting head comprises, in turn, a blade support hub (33) rotatable around a respective axis (32) and a shell (24); wherein each shell is mounted rotatable about the respective vertical axis (24 rotates about 32, see Fig. 1).

Regarding claim 3, Scarborough discloses the mower according to claim 1, wherein each side cutting unit can be positioned with respect to said frame selectively in an external position (see Fig. 1, shown in solid lines) or an internal position; in the external position each side cutting unit protrudes laterally outside the frame, namely outside a plan area of the mower; in the internal position, each side cutting unit is arranged within the perimeter of the frame, namely within a plan area of the mower (see Fig. 1, shown in phantom).

Regarding claim 6, Scarborough discloses the mower according to claim 1, wherein each side cutting unit comprises an arm (27), which connects the respective cutting head to the frame and supports said respective cutting head; wherein each arm is hinged to the frame so as to be able to rotate about an axis (32); wherein each side cutting unit further comprises a positioning element (return force means/spring mechanism 37) for adjusting the position of the respective arm about the respective axis (col. 4 lines 24-31).

Regarding claim 8, Scarborough discloses the mower according to claim 6, wherein the positioning element is an elastic return means (37), for example it is a torsion spring or a portion of a torsion spring.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Scarborough in view of Harkness (US 3841425 A).

Regarding claim 4, Scarborough discloses the mower according to claim 1, wherein the frame comprises a right side member and a left side member connected to one another by one or more cross-members (see Fig. 8). 
Scarborough does not disclose wherein each side member has a V-shape with a concavity facing the ground.
In a similar riding mower, Harkness discloses a frame side member (7) having a V-shape with a concavity facing the ground (see Fig. 1). 
It would be obvious to one of ordinary skill in the art to provide the side frame members of Scarborough with V-shaped concavities facing the ground, as disclosed by Harkness, in view of the teaching by Harkness that side frame members of riding mowers are known in the art to have V-shaped concavities. 

Regarding claim 5, Harkness, of the resultant combination, discloses the mower according to claim 4, wherein each side member has a front end, a rear end and a bend, which is formed at a central area of the respective side member; said front end, rear end and central bend are substantially the vertices of an imaginary triangle with the base parallel to the ground so as to obtain a passage opening at the central area (see Fig. 1); wherein each side cutting unit passes through, in use, a respective passage opening moving from an external position to an internal position and vice versa (the location of the bend at a central area of the frame would form a passage opening for the side cutting units).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Scarborough in view of Jonas (US 4831813 A).

Regarding claim 7, Scarborough discloses the mower according to claim 6, 
Scarborough does not disclose wherein the arms of multiple side cutting units are hinged to the frame around a same axis.
In the same field of endeavor, Jonas discloses multiple side cutting units (10a, b) to avoid a too small cutting width and retractable in case of striking an obstacle (col. 3 lines 3-7), hinged to a frame around a same axis (17). It would be obvious to one of ordinary skill in the art to provide the mower disclosed by Scarborough with multiple side cutting units hinged to the frame about the same axis, as disclosed by Jonas, as a way of avoiding a too small cutting width of the mower. 




Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Scarborough in view of Asahara (US 20160057924 A1).

Regarding claim 9, Scarborough discloses the mower according to claim 1, wherein each rolling body is a wheel. 
Scarborough does not disclose wherein the motor unit comprises an electric motor for a rolling body of each side of the mower, or wherein each wheel is a driving wheel.
In a similar riding mower, Asahara discloses wherein a pair of electric motors can provided to drive the left and right drive wheels independently, thereby taking advantage of the compactness of and the ease of speed change in an electric motor (paragraph 15). 
It would be obvious to one of ordinary skill in the art to provide the motor unit disclosed by Scarborough with an electric motor for each side of the mower, as disclosed by Asahara, to benefit from the compactness of and the ease of speed change of electric motors. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Scarborough in view of Scott (US 5823569 A).

Regarding claim 10, Scarborough discloses the mower according to claim 9 and comprising, for each side, a transmission system for transmitting the motion to another wheel on the same side. 
Scarborough does not disclose wherein the transmission system comprises, in turn, chains and a transmission drum; wherein each transmission system follows the profile of a respective side member, so as not to close said passage opening.
In the same field of endeavor, Scot discloses a harvester (col. 3 lines 30-31) having side frame members (5) that enclose transmission chains (24) for protection from dirty working conditions (col. 3 61-63). 
It would be obvious to one of ordinary skill in the art to provide the transmission system disclosed by Scarborough with chains enclosed in side frame members, as disclosed by Scott, for protection from dirty working conditions, thereby not closing the passage opening. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6786030 B2 discloses trimmer housings rotatable around the same axis as the trimmer blade. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         
/Alicia Torres/               Primary Examiner, Art Unit 3671